DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
Response to Arguments
Applicant's arguments filed 02/01/2021 (“Remarks”) have been fully considered as follows: The rejections have been updated in light of Applicant’s claim amendments.
Allowable Subject Matter
Claims 3-8 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
transferring the second feature map based on a second intermediate mapping for a second layer of the plurality of layers to obtain a first transferred feature map, the second layer being above the first layer, generating a first intermediate feature map associated with the first source image by fusing the first transferred feature map and the first feature map, and determining the first intermediate mapping such that a difference between a first pixel in the first intermediate feature map and a second pixel in the second feature map to which the first pixel is mapped using the first intermediate mapping is decreased until a first predetermined condition is met; and determining the first mapping based on the first intermediate mapping.

	Claims 4-8 are also objected to based on dependency from claim 3.

	Regarding claim 13, see treatment of claim 3.

	Regarding claim 14, see treatment of claim 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Image Style Transfer Using Convolutional Neural Networks” (hereinafter “Gatys”), in view of Bethge et al. (U.S. Pat. App. Pub. No. US 20180158224 A1; hereinafter "Bethge"), and further in view of “Texture Synthesis Using Convolutional Neural Networks” (hereinafter “Ecker”).

	Regarding claim 1, Gatys teaches a device, comprising:
a processing unit (see Bethge below); and
a memory communicatively coupled to the processing unit and storing instructions that, when executed by the processing unit, perform operations (see Bethge below), comprising:
extracting a first set of three dimensional feature maps for a first source image (Gatys, Fig. 2, p. 2417, l. 37, first content and style features (i.e., feature maps) are extracted from style image a (i.e., first source image) with “# feature maps”); p. 2416, ll.57-67, Nl feature maps (i.e., set of feature maps) for input image) and a second set of three dimensional feature maps for a second source image (Gatys, Fig. 2, p. 2417, ll. 38-47, “# feature maps” for content image p (i.e., second source image)), a first feature map in the first set of three dimensional feature maps representing at least a part of a first visual style of the first source image (Gatys, Fig. 2, p. 2417, ll. 40-47, its style representation Al on all layers included are computed and stored (left); p. 2416, col. 1, ll. 60-66, Nl feature maps each of size Ml), and a second feature map in the second set of three dimensional feature maps representing at least a part of a second visual style of the second source image (Gatys, Fig. 2, p. 2417, ll. 40-47, see right column of Fig. 2 for matching the style features and content features such as color and brightness (p. 2420, col. 2, ll. 63-74) and texture (p. 2415, l. 52));
determining a first mapping from the first source image to the second source image based, at least in part, on the first set of three dimensional feature maps and the second set of three dimensional of feature maps (Gatys, p. 2417, § 2.3, style transfer, ll. 64-68, transferring (i.e., mapping) the style of an artwork a onto a photograph p by synthesizing a new image that simultaneously matches the content representation of p and the style representation of a (Fig 2)); and
transferring the first source image based, at least in part, on the first mapping and the second source image to generate a first target image, the first target image at least partially having the second visual style (see above).
Gatys does not expressly teach, but Bethge teaches:
a processing unit (Bethge, ¶ [0043], processing unit, a system memory, and a system bus that couples various system components including the system memory to the processing unit); and
a memory communicatively coupled to the processing unit and storing instructions (Bethge, ¶ [0043], memory for storing computer executable instructions).
Gatys and Bethge (hereinafter "Gatys-Bethge") are analogous because they are directed at image synthesis. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide a general, flexible and efficient method and a device for image synthesis. Bethge, ¶ [0010].
Gatys-Bethge does not expressly teach, but Ecker teaches three-dimensional feature maps recited throughout the claim (Ecker, p. 3, ll. 16-24, 16 convolutional and 5 pooling layers of the VGG-19 network with linearly rectified convolution with filters of size 3 × 3 × k where k is the number of input feature maps (i.e., 3D feature maps). For broadest reasonable interpretation purposes and without importing limitations from the specification into the claim (MPEP §§ 2111 and 2111.01), the specification provides: “Each of the feature maps extracted by the CNN-based learning network can be indicated as a three-dimensional (3D) tensor having components in three dimensions of width, height, and channel.” PGPUB. ¶ [0048]. Note #2: Ecker’s variable k in the context of a VGG-19 convolutional neural network also means the number of “channels.”1).
Gatys-Bethge and Ecker (hereinafter "Gatys-Bethge-Ecker") are analogous because they are directed at image processing. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to show Gatys’s citation to and reliance on previous work on the subject matter in its paper.

	Regarding claim 2, Gatys-Bethge-Ecker teaches the device of claim 1, wherein extracting the first set of three dimensional feature maps and the second set of three dimensional feature maps comprises:
extracting the first set of three dimensional feature maps and the second set of three dimensional feature maps using a hierarchical learning network with a plurality of layers, the first set of three dimensional feature maps being extracted from the plurality of layers in the hierarchical learning network, respectively, and the second set of three dimensional feature maps being extracted from the plurality of layers in the hierarchical learning network, respectively (Gatys, p. 2416, col. 1, ll. 55-67, each layer in the network defines a non-linear filter bank whose complexity increases with the position of the layer (i.e., hierarchy) in the network. Hence a given input image x is encoded in each layer of the Convolutional Neural Network (i.e., hierarchical learning network) by the filter responses to that image. See Figures 1 and 2 for examples of the hierarchical learning network at work). 

	Regarding claim 9, Gatys-Bethge-Ecker teaches the device of claim 2, wherein the first set of three dimensional feature maps have a first plurality of different sizes and the second set of three dimensional feature maps have a second plurality of different sizes (Gatys, p. 2415, ll. 44-48, While the number of different filters increases along the processing hierarchy, the size of the filtered images is reduced by some downsampling mechanism (e.g. Max-pooling) leading to a decrease in the total number of units per layer of the network).

	Regarding claim 10, Gatys-Bethge-Ecker teaches the device of claim 1, further comprising instructions for:
determining a second mapping from the second source image to the first source image based on the first set of three dimensional feature maps and the second set of three dimensional feature maps (see treatment of claim 1 regarding “first” mapping if style image a and content image p are swapped); and
transferring the second source image based on the second mapping and the first source image to generate a second target image, the second target image at least partially having the first visual style (see treatment of claim 1 regarding style transferring if style image a and content image p are swapped).

	Regarding claim 11, see treatment of claim 1.	

	Regarding claim 12, see treatment of claim 2.

Regarding claim 16, Gatys-Bethge-Ecker teaches a method, comprising:
generating a first three dimensional feature map for a first source image, the first feature map representing a first visual style associated with the first source image (see treatment of claim 1); 
generating a second three dimensional feature map for a second source image, the second feature map representing a second visual style associated with the second source image (see treatment of claim 1); 
determining a mapping from the first source image to the second source image based, at least in part, on the first three dimensional feature map and the three dimensional second feature map (see treatment of claim 1); and 
generating a target image using the mapping, the target image having at least a portion of the second visual style (see treatment of claim 1).

	Regarding claim 17, Gatys-Bethge-Ecker teaches the method of claim 16, wherein extracting the first three dimensional feature map comprises using a hierarchical learning network with a plurality of layers (see treatment of claim 2).

	Regarding claim 18, Gatys-Bethge-Ecker teaches the method of claim 16, wherein at least one dimension of the first three dimensional feature map is associated with a color (Gatys, p. 2420, col. 2, ll. 63-74, colours).

	Regarding claim 19, Gatys-Bethge teaches the method of claim 16, wherein at least one dimension of the first three dimensional feature map is associated with a texture (Gatys, p. 2415, l. 52, texture).

	Regarding claim 20, Gatys-Bethge teaches the method of claim 16, wherein at least one dimension of the first three dimensional feature map is associated with a brightness value (Gatys, p. 2420, col. 2, ll. 63-74, lighting (i.e., brightness). For broadest reasonable interpretation purposes and without importing limitations from the specification into the claim (MPEP §§ 2111 and 2111.01), the specification merely recites a “brightness,” not “brightness value” (e.g., PGPUB, ¶ [0036]).).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982.  The examiner can normally be reached on 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU NGUYEN/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See illustration of an example 14x14x512 VGG-19 3D tensor in Fig. 1 and p. 2, 32-37 used by Gatys-Bethge-Ecker. Xia, Zhiqiang, et al. "Every Filter Extracts A Specific Texture In Convolutional Neural Networks." arXiv preprint arXiv:1608.04170 (2016).